Citation Nr: 1737308	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbar spine degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband.

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a May 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The matter was previously before the Board in August 2016, at which time it was remanded for further development.   It has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. At no time during the appeal period has the Veteran's lower back disability been manifested by ankylosis, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or severe muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.

2. For the entire appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain.  Objectively, the Veteran's right knee disability was manifested by range of motion from 0 to 130 degrees in right leg extension.

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016).

2. The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Throughout the current appeal period, VA has sent letters to the Veteran setting out the type of evidence needed to substantiate the claim.  The Veteran has not alleged inadequate notice in this case; hence, the Board finds that VA's duty to notify has been satisfied.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of a September 2016 VA examination and opinion.  The report of the VA examination includes a review of the Veteran's medical history, including private and VA treatment records, and an interview and examination of the Veteran.  The examination, including its March 2017 addendum, includes sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's back and knee impairments.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  As such, the Board finds that VA's duty to assist has been satisfied.

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative joint disease  

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).
 
Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The record reflects consistent complaints of back pain during the appeal period, as well as accompanying symptoms including spasms.  For instance, April 2010 VA treatment records show the Veteran "continue[d] to have problems periodically, about once a week with spasms in the back," but noted she "seem[ed] to be doing pretty well" with Flexeril, a prescribed medication.  August 2010 VA treatment records confirm the Veteran's continued use of Flexeril, taken "as needed," with no other pain medications required.  

The Veteran underwent a VA lumbar examination in September 2010.  The examiner noted no spasm, no guarding, no pain with motion, no tenderness, and no weakness.  Range of motion testing revealed flexion to 95 degrees, extension to 30 degrees, left lateral flexion to 40 degrees, left lateral rotation to 40 degrees, right lateral flexion to 40 degrees, and right lateral rotation to 40 degrees.  There was no objective evidence of pain on active range of motion, or loss of range of motion after three repetitions.  

June 2012 VA treatment records show ongoing complaints, but characterize the Veteran's lumbar pain as "pretty much isolated to the area in the right lumbar paraspinous area...when she stands for a long time."   July 2012 VA treatment records show lumbar range of motion of 90 degrees of flexion, 30 degrees of extension, and 30 degrees each of left and right lateral flexion and rotation.  The Veteran complained of severe spasms, as well as pain, stiffness and tenderness.  August 2012 VA treatment noted document a degree of symptom improvement from July, with fewer spasms and less lumbar pain on palpation.  July 2014 VA treatment records suggest a degree of additional improvement, showing the Veteran reported doing well managing her pain with medication.  

At her May 2016 Board hearing, the Veteran testified her lumbar symptoms rendered her unable to sit for more than 15 to 20 minutes at a time before requiring her to move, adding she also experienced pain with prolonged standing.  She denied limitation of range of motion, characterizing her symptoms as "constant aching," and explained that flare-ups generally occurred with hard seating surfaces.  

The Veteran underwent another VA lumbar examination in September 2016.  At that examination, she complained of symptoms including a constant dull ache, stiffness, and pain on exertion.  Range of motion testing was entirely within normal limits, with no evidence of pain on weight bearing.  There was evidence of localized tenderness and pain on palpation.  The examiner indicated he was unable to determine without resorting to speculation whether the Veteran's symptoms or range of motion would deteriorate during flare-ups or with repeated use over time, but that there was no evidence of loss of function or range of motion with three repetitions of testing.  Guarding was present on examination, but it did not cause any gait abnormality.  The Veteran demonstrated a steady, independent gait.  Finally, there was no evidence of ankylosis.  The examiner concluded the Veteran faced some functional limitation due to pain and tenderness in her lumbar spine.  A March 2017 addendum to the examination report explained that passive range of motion testing was not medically appropriate under the circumstances.  

As the evidence set forth above demonstrates, range of motion testing does not indicate limitation sufficient to warrant a 20 percent or higher evaluation.  The Veteran's spinal range of motion has repeatedly been shown to be normal, hence, her disability does not meet the criteria of a 20 percent or higher evaluation based on limited range of motion.  A 40 percent evaluation is not warranted because, in addition to her normal range of motion, the Veteran shows no ankylosis, favorable or unfavorable, at any level of the spine.  For the same reason, a 50 percent or higher evaluation is inappropriate.

Further, the Board finds no significant evidence that supports an award of additional compensation due to functional loss beyond that already awarded.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that examinations on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Here, the Veteran's current evaluation of 10 percent already contemplates these symptoms, as there has been no showing of compensable limitation of range of motion.  Hence, the Veteran's reported and observed symptoms, including periodic spasms, pain, stiffness, and tenderness, are already accounted for in the 10 percent rating.  Additional compensation for functional loss under sections 4.40, 4.45, and 4.59 is not warranted.

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for a lumbar disability, and the claim is denied.  There is no reasonable doubt to be resolved in the Veteran's favor.  

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome

The Veteran's right knee disability is currently rated under Diagnostic Code 5261, for limitation of extension of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

The Veteran's documented knee disability is longstanding, and the record shows she has undergone multiple surgical procedures to treat it.  June 2007 VA treatment records note multiple right knee surgeries "with continued pain."  June 2008 VA treatment records show right knee swelling, pain, and crepitus, but good joint stability.  July 2008 treatment notes indicate the Veteran's right knee pain "causes a lot of discomfort," but is "not debilitating."  

The Veteran underwent a VA examination of her knee in January 2009.  She stated that the knee periodically "gives way," but no joint instability or weakness was noted on examination, nor was joint locking or subluxation.  The Veteran's gait was noted to be antalgic, despite normal range of motion in both knees, with no additional loss of function or range after three repetitions of testing.  There was no evidence of joint ankylosis.  

A second VA examination was performed in January 2010.  The Veteran complained of symptom exacerbation with prolonged weight bearing.  Again, range of motion testing was normal, with no additional loss of function or range after three repetitions of testing.  

While treatment records reflect consistent complaints of knee problems and notation of patellofemoral syndrome as an active diagnosis, there is no significant evidence of any deterioration in the condition of the Veteran's knee over the course of the appeal period; for instance, July 2015 VA treatment notes show the Veteran confirmed her prescribed "meloxicam and methocarbamol continue to help with her knee pain."  

At her May 2016 Board hearing, the Veteran confirmed she experienced no limitation in range of motion of her right knee, but continued to experience periodic swelling, "grinding," and giving way.  She noted there she experienced no joint locking, and only rare bouts of lateral instability.

A third VA examination was performed in September 2016.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  However, pain was noted on the examination, the examiner opining that it would be expected to confer a degree of functional loss.  There was also evidence of a degree of pain with weight-bearing.  The undamaged left knee was tested, with no evidence of pain or loss of range of motion.  With respect to the right knee, there was no ankylosis, and no joint instability on testing.  A March 2017 addendum to the examination report confirmed there was no pain on passive range of motion testing for either knee, and no evidence of pain with non-weight-bearing activity for either knee.  

The Veteran's right knee disability is rated under Diagnostic Code 5261 for limitation of extension.  Application of another code for this period is unwarranted.  There is no evidence of joint "locking" or effusion, no evidence of limitation of knee flexion, and no evidence of nonunion or malunion of the tibia and fibula.  Hence, no other Diagnostic Code is applicable.

As the evidence discussed above demonstrates, at no point during the appeal period has there been demonstrated limitation of range of motion of the Veteran's right knee.  Her current 10 percent rating has been awarded in contemplation of the functional loss she experiences due to pain and other subjective symptoms, based chiefly on her reporting of those symptoms.  DeLuca, 8 Vet. App. 202.  There is no basis in the record for a higher rating.  Additional compensation for functional loss under sections 4.40, 4.45, and 4.59 is not warranted.

The Board has considered the statements of the Veteran, and her husband, who testified at the Veteran's May 2016 Board hearing, as to the severity of her right knee disability.  They are competent to report symptoms they are able to observe through use of the senses.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and her husband are competent to report symptoms including pain and functional limitation, the training and experience of medical personnel makes the medical findings found in the September 2016 examination report and its March 2017 addendum more probative as to the extent of the disability. 

In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


